
	

113 S2568 IS: Allocating for Children's Education Act
U.S. Senate
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2568
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2014
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the contribution limit for Coverdell
			 education savings accounts from $2,000 to $5,000, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Allocating for Children's Education Act or the ACE Act.
		
			2.
			Coverdell account
			 contribution limitation increase
			
				(a)
				In
			 general
				Clause (iii) of
			 section 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by
			 striking $2,000 and inserting $5,000.
			
				(b)
				Conforming
			 amendment
				Subparagraph (A) of section 4973(e)(1) of the Internal Revenue Code of 1986 is
			 amended by striking $2,000 and inserting
			 $5,000.
			
				(c)
				Effective
			 date
				The amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Inclusion of athletic equipment in qualified elementary and secondary education expenses(a)In generalClause (i) of section 530(b)(3)(A) of the Internal Revenue Code of 1986 is amended by striking other equipment and inserting other equipment (including athletic equipment).(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
